Order entered April 22, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01562-CV

                       SAMUEL YUOSLAYA, Appellant

                                        V.

                     AJ & SAL ENTERPRISES, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-06718-D

                                     ORDER

      The reporter’s record in this case has not been filed.      By letters dated

February 25, 2020 and April 10, 2020, we informed appellant the court reporter

notified us that the reporter’s record had not been filed because appellant had not

(1) requested the record; or (2) paid for or made arrangements to pay for the

record.   We directed appellant to provide the Court with written verification

showing the reporter’s record had been requested and that appellant had paid for or

made arrangements to pay for the record or had been found entitled to proceed
without payment of costs. We cautioned appellant that failure to provide the

required documentation within ten days might result in the appeal being ordered

submitted without the reporter’s record. To date, appellant has not provided the

required documentation nor otherwise corresponded with the Court regarding the

status of the reporter’s record. Accordingly, we ORDER this appeal submitted

without a reporter’s record.

      Appellant’s brief is due THIRTY DAYS from the date of this order.




                                           /s/   BILL WHITEHILL
                                                 JUSTICE